Name: 90/357/EEC: Decision of the European Parliament of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund during the 1988 financial year
 Type: Decision
 Subject Matter: accounting;  budget;  European construction;  cooperation policy;  management
 Date Published: 1990-07-07

 Avis juridique important|31990D035790/357/EEC: Decision of the European Parliament of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund during the 1988 financial year Official Journal L 174 , 07/07/1990 P. 0054 - 0056*****DECISION OF THE EUROPEAN PARLIAMENT of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the sixth European Development Fund during the 1988 financial year (90/357/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the third ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and accounts of the fourth, fifth and sixth European Development Funds for the 1988 financial year (COM(89) 204 final), - having regard to the report of the Court of Auditors concerning the financial year 1988 together with the institutions' replies (2), - having regard to the Council recommendation of 12 March 1990 relating to the granting of this discharge (C 3-84/90), - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant a discharge in respect of the Community's financial activities, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 3-72/90), 1. Grants a discharge to the Commission in respect of the financial management of the fifth European Development Fund during the 1988 financial year on the basis of the following amount: - revenue: ECU 4 314 771,68; - payments: ECU 807 705 131,85; 2. Records its observations in the resolution accompanying this Decision (3); 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to ensure that they are published in the Official Journal of the European Communities (L series). Done at Strasbourg, 3 April 1990. 1.2 // The Secretary-General // The President // Enrico VINCI // Enrique BARÃ N CRESPO (1) OJ No L 86, 31. 3. 1986, p. 1. (2) OJ No C 312, 12. 12. 1989, p. 1. (3) See page 55 of this Official Journal. RESOLUTION containing the observations accompanying the Decisions granting a discharge in respect of the financial management of the fourth, fifth and sixth European Development Funds during the 1988 financial year THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community and in particular Article 137 and 2066 thereof, - whereas, pursuant to Articles 67, 70 and 73 respectively of the financial regulations applicable to the fourth, fifth and sixth European Development Funds, the Commission is required to take all appropriate steps to act on the observations appearing in the discharge decision; - whereas, pursuant to the Articles referred to, the Commission is also required to report, at the request of the European Parliament, on the measures taken in the light of Parliament's observations and, in particular, on the instructions given to those of its departments responsible for the management of the European Development Funds; - deciding to present the observations referred to in the abovementioned Articles 67, 70 and 73 in this resolution which accompanies each discharge decision relating to the financial management of the European Development Funds for the 1988 financial year; - adopting this resolution on the basis also of the powers which are essential if it is to fulfil its supervisory duties with a view to remedying the shortcomings noted during the discharge procedure and to improving the management of the European Development Funds; - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 3-72/90), Rate of implementation of the EDFs 1. Notes that, at the end of the 13th year of implementation, 98,5 % of the total allocation of the fourth EDF had been committed (compared with 98 % in 1987) and 94 % had been paid out (as against 91 % in 1987); notes that, during the last three financial years, the corresponding level of payments was between 3 and 1 % of the total allocation whilst the volume of new commitments was even lower; asks the Commission to speed up completion of the operations financed so that the fourth EDF can be wound up before the entry into force of the fourth LomÃ © Convention; 2. Takes the view that the provisions for closing the accounts of an EDF which has expired should be reviewed in the financial regulation for the next EDF in order to reduce the cost of operating the accounting system; 3. Notes that, at the end of the eighth year of implementation, the rate of disbursement for the fifth EDF (70,8 %) was nearly five points lower than that for the fourth EDF at the same stage; 4. Is concerned at the slow rate of implementation of the sixth EDF in terms of secondary commitments and payments which is reflected in the fact that, at the end of the third year of implementation, there is a significant delay in the level of disbursement of programmable aid; 5,6 % of the initial allocation as against 10,7 % for the fourth EDF and 11,8 % for the fifth EDF; 5. Draws the Commission's attention to the slow-down in the rate of payment of aid under successive EDFs; believes that the increasingly slow rate of implementation of payments is partly due to the switch of emphasis towards policies of rural development and securing food supplies; asks the Commission to review the procedures for preparing and approving projects to be financed in order to speed up the implementation of operations and allow a larger and more regular take-up of programmable aid under the sixth EDF; 6. Believes that satisfactory progress has been made in 1988 in launching import programmes, particularly under the special programme to tackle the indebtedness of sub-Saharan Africa; asks the Commission to take the measures necessary to speed up implementation of the rapid-payment import programmes; also asks the Commission to assess the effectiveness of these programmes for the autonomous development of the countries concerned and to report to Parliament; Shortcomings in financial management and accounting 7. Considers that rapidity and flexibility in the implementation of emergency aid should be coupled with appropriate accounting documentation of the commitment decisions; asks the Commission to make as much use as possible of secondary commitments in order to improve both transparency and the monitoring of current operations; 8. Is of the opinion that implementation of a speededup procedure for semi-direct payments which excludes any prior intervention by the Commission's central departments is not in conformity with the Financial Regulation of the sixth EDF; asks the Commission to ensure that the Court of Auditors and Parliament are informed of the lessons drawn from this pilot experiment; 9. Believes it to be essential that supporting documents for payments should be accessible to the Court of Auditors on request; also asks the Commission to specify the nature of the supporting documents to be attached to the payment order according to the type of operation; 10. Draws the Commission's attention to the fact that any change in the provisions governing relations between the Commission and the European Association for Cooperation, which stipulate that supporting documents must be submitted on a quarterly basis, would undermine its effective scope for monitoring operations managed by the EAC and would reduce its responsability in this area; 11. Asks the Commission to ensure that bank guarantees for advances do not expire before the contractual obligations have been fulfilled or before the advance granted has been wholly charged against the part-payments due to the co-contractor; also asks the Commission to take the appropriate steps as far as bank guarantees are concerned to safeguard the initial value of advances granted from EDF funds; 12. Draws the Commission's attention to the importance of obtaining from co-contractors accurate and valid supporting documents for the amounts actually paid in connection with operations for the supply of emergency aid; 13. Asks the Commission to improve the EDF's cash management: (a) by drawing up for the financial year profiles of the quarterly payments to be made; (b) by adjusting the calls for contributions to these profiles, bearing in mind the need for a minimum cash balance to be determined in the light of experience; (c) by demanding from the EIB an estimated schedule of expenditure per project; 14. Believes that the proliferation of bank accounts risks jeopardizing or even precluding the effective management of EDF funds; urges that the number of bank accounts opened in the name of the EDF be curtailed to the necessary minimum; asks that, with a view to guaranteeing more transparent and effective management of banking operations, the Commission should look into the possibility of obtaining uniform terms for the remuneration of credit balances; 15. Asks the Commission to improve the accounting arrangements relating to banking transactions; 16. Takes the view that, given the present state of management procedures with regard to accounting, the EDF balance sheet does not give a true picture of the situation at 31 December; notes that there are significant delays in entering bank transactions and in clearing accounts; asks the Commission to lay down clear accounting instructions to ensure that the EDF accounts are kept up to date and there is no discrepancy between the financial statements and the true state of the operations carried out; 17. Asks the Commission to assume fully its responsibilities for checking the statements of account rendered by banks; 18. Will define its position on the question of the separation of the duties of authorizing officer and of accounting officer within the framework of the general observations to be formulated on the internal audit arrangements of the institutions; Programming of aid under the third LomÃ © Convention 19. Believes that attainment of the objectives in the area of coorporation with the ACP countries requires both the impact of projects and action programmes on the beneficiary countries to be maximized and the efficient financial management of EDF resources; is of the opinion that these two tasks underpin each other and that the programming method plays a role of the first magnitude; emphasizes here the low rate of implementation of payments of programmable aid under the sixth EDF calls into question the Community's ability at present to establish and adhere to a system of programming; 20. Emphasizes that the quantification of programmed objectives is an essential preliminary for monitoring, during implementation, discrepancies between achievements and forecasts; is aware that the collection of relevant statistical data often encounters serious difficulties in the beneficiary countries; asks the Commission to ensure that the projects and programmes to be carried out under the identified sectoral policy are quantified both in physical and financial terms; 21. Asks the Commission to step up the drive to imrove the statistical data available from the beneficiary countries and to carry out sectoral assessments and impact studies of projects and programmes; 22. Asks the Commission to ensure that particular attention is paid when programming the fourth LomÃ © Convention to the following aspects; (a) strengthening coordination at Community level and with all donors; (b) encouragement of investment in projects aimed at stimulating sustainable development in the sense used in the Bruntland report; (c) encouragement of directly productive investment; (d) making better use of locally available economic factors and appropriate technologies; (e) covering recurrent costs; 23. Asks the Commission to report on the measures taken to follow up the observations contained in the discharge decisions.